IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WANDA JAMES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-0749

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 13, 2014.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Wanda James, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.